Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 21-31 and 33-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, of US Patent No 11,074,741.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 21
22
23
24
25
26
27
28
29
11,074,741
Claim(s) 1
2
3
4
5
6
7
 8
9 


Instant Invention
Claim(s) 30
31
32
33
34
35
36
37
38
11,074,741
Claim(s) 10
11
-
12
13
14
15
16 
 17


Instant Invention
Claim(s) 39
40
41
42
43
44



11,074,741
Claim(s) 18
19
20
21
22
-

 
 


As per claim 21 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 11,074,741.  For example, each claim has similar elements such as a first and second plurality of ray tracing operations based on first and second partitions respectively and also similar elements such as “first proxy data stored in a first memory” and a “bounding volume hierarchy”.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
One difference between the instant application and claim 1 of US Patent 11,074,741 is that the instant application claim 21 includes first and second cores while claim 1 of US Patent 11,074,741 includes first and second processors.
However, this difference between the claims would have been obvious to one of ordinary skill in the art because a “processor” is often recognized as also being a “core” in terms of computer hardware architecture.  Thus, the difference is obvious because the processor also functions as a core in terms of the functions being performed by the computer system hardware to execute program instructions associated with the ray tracing operations.  


Claims 32 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, of US Patent No 11,074,741 in view of Mejdrich et al. (Pub No. US 2011/0316855 A1).

As per claims 32 and 44 in the instant invention, these limitations are not taught by the claims in US Patent 11,074,741.  However, Mejdrich teaches these claimed features in paragraph [0035] where they refer to: “The processor 12 may be a multiple core processing element that includes basic throughput engines (BTEs). Each BTE may include a processing element (e.g., a processing core) and a core cache, such as a Level 1 (L1) cache. As shown in FIG. 1, the processing elements of the BTEs include workload managers 14 and 15 and vector throughput engines 16, 17, 18, 19, 20, and 2”.
In Mejdrich, two of the basic throughput engines (BTEs) corresponds to the claimed first and second cores.  Further, Mejdrich teaches that each core or BTE contains a memory with a cache in paragraph [0035].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cache memory as taught by Mejdrich with claim 1 of US Patent 11,074,741.  The cache memory offers a particular advantage such that it improves memory input and output speeds by storing the most recently used or most often used data for the purposes of performing ray tracing operations.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699